Citation Nr: 0600933	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  02-18 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right lower extremity.

2.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, that assigned increased evaluations, to 10 
percent, for the veteran's service-connected varicose veins 
of the right and left legs.  The veteran disagrees with the 
rating percentages assigned.

Following the issuance of the last supplemental statement of 
the case in April 2005, the veteran submitted additional 
argument (in June 2005) in support of his claim for increased 
ratings for his varicose vein disability of the right and 
left legs.  In this statement, the veteran essentially relays 
and interprets the examination findings from a February 2005 
VA examination report to support his claim for increased 
ratings for his varicose vein disability to the next higher 
rating.  This statement was not accompanied by a written 
waiver of review by the RO.  See 38 C.F.R. § 20.1304(c); 
Disabled American Veterans v. Secretary, 327 F. 3d 1339 (Fed. 
Cir. 2003).  However, as these examination findings were 
already before VA when it issued the April 2005 supplemental 
statement of the case, the Board does not find any prejudice 
to the veteran in not remanding the case to the RO for 
consideration of the new evidence in the first instance.  Id.  
This is especially so when considering the favorable outcome 
with respect to the issue of entitlement to a greater than 10 
percent rating for varicose veins of the left lower 
extremity.   


FINDINGS OF FACT

1.  The veteran's varicose vein disability of the right lower 
extremity is manifested by visible veins in the right leg; 
there is no clinical finding of edema, stasis pigmentation or 
eczema.

2.  The veteran's varicose vein disability of the left lower 
extremity is manifested by clinical findings of edema and 
stasis pigmentation, with symptoms incompletely relieved by 
moving around.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for varicose veins of the right lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.27, 4.104 (Diagnostic Code 7120) (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for varicose veins of the left lower extremity, to 20 
percent, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.104 (Diagnostic Code 
7120) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO furnished VCAA notice to the veteran in February 2004 
which was after the October 2001 rating decision on appeal.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2004 letter, as well as the July 2002 
statement of the case and April 2003, November 2004, and 
April 2005 supplemental statements of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002). The Board also 
notes that the February 2004 letter notified the appellant of 
the need to submit any pertinent evidence in the appellant's 
possession.  In this regard, the appellant was advised in the 
February 2004 letter that if he had any evidence supporting 
his claim for an increased rating, he should submit it at 
that time.  Thus, the Board finds that VA's duty to notify 
has been fulfilled and any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  
The appellant was also afforded VA examinations during the 
appeal period and was provided with the opportunity to attend 
a hearing.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's service medical records show that he had 
problems with varicose veins in his legs, left greater than 
right, beginning in basic training in 1974.  In January 1976, 
the veteran underwent an operation under local anesthesia for 
varicose veins on his left leg.  

In February 1979, the RO granted service connection for 
bilateral varicose veins, and assigned a noncompensable 
evaluation, effective November 2, 1978.

In July 2001, the veteran filed a claim for an increased 
(compensable) rating for his varicose vein disability 
asserting that the disability had "migrated to above the 
knees."

During a September 2001 VA examination, the veteran reported 
that the veins in his lower left leg had regenerated and 
gotten larger and that the discomfort had increased over the 
last year.  It is noted that he was very active, running a 
mile or more a day.  He reported that the veins stood out 
after running and protruded in the lateral aspect of the left 
leg.  He also reported some fatigue and waterlogging type of 
sensation in the left leg.  He was noted to have more 
varicose veins in the left leg than the right.  The veteran 
also complained of some numbness in his feet that was worse 
on the left.  No intermittent claudication was found.  
Examination of the lower extremities revealed an incomplete 
greater saphenous vein in the left lower extremity.  He had a 
2 inch scar made transversely in the lower third of the 
lateral position of the left leg.  The scar was well-healed, 
nontender, and had no residual abnormality.  The veins in the 
area had regenerated; however, the veteran had additional 
venous pools that were palpated in the area.  The veteran had 
mild varicose veins in the right lower extremity, some 
numbness in the left foot, and dorsalis pedis arteries 
palpable bilaterally.  The greater saphenous vein in the left 
lower extremity was incompetent.  No abnormality was seen in 
the lesser saphenous vein system.  The veteran was diagnosed 
as having bilateral varicose veins, worse in the left lower 
extremity than the right.  Incompetent greater saphenous 
system, left lower extremity, with venous pool in the lateral 
aspect of the lower third of the left leg, which was 
symptomatic after the veteran exercised.  The veteran stated 
that his symptoms had been progressive over the past year.  
He said he was a salesman and stood on his feet for long 
hours.    

The veteran underwent a general surgical consult by VA for 
his varicose vein disability in March 2003.  The examiner 
noted that additional veins had developed in the veteran's 
leg above and below the incision, and he also had multiple 
varicose veins in the posterior aspect of his leg.  The 
veteran complained of itching and burning by the end of the 
day along with some swelling.  He had a job where he was on 
his feet a good deal traveling.  He tried elevating his legs.  
Findings of the lower extremities revealed a 2-inch incision 
in the medial aspect of the middle third of the right leg, 
both well-healed.  Both incisions had left a well-healed scar 
with no deloid formation, no tenderness, and no 
supersensitivity.  There were recurrent veins above and below 
the scar, and also on the posterior aspect of the veteran's 
legs.  He had a dorsalis pedis pulse bilaterally.  The 
veteran was diagnosed as having varicose veins of the left 
lower extremity and right lower extremity, symptomatic, after 
being on his feet all day with itching and burning.  He said 
they had gotten worse over the past year.  

In the July 2003 notice of disagreement, the veteran said 
that his varicose veins had gotten progressively worse over 
the years and were developing above his knees.  He said they 
were "unmeasurable," but could be felt on both legs.  

A March 2004 VA outpatient record shows the veteran's report 
of pain in his legs related to activities, but not all of the 
time.  He said he exercised daily and ran at least 2 miles a 
day.  He had not tried any nonsteroid medication.  Findings 
did not reveal any clubbing, cyanosis or edema.  Bilateral 
dorsalis pedal pulses were 2+, and there was mild anterior 
tibial pain to pressure on both legs.  Varicose veins were 
noted, no cordi felt.  The veteran was assessed as having 
overuse syndrome.  He was prescribed nonsteroid medication 
and leg elevation. 

During a February 2005 VA examination, the veteran reported 
doing a lot of driving and being on his feet for prolonged 
periods of time and said he experienced, fatigue, itching, 
burning and tingling in the left lower leg that had increased 
over the past two years.  He reported that he was very active 
in walking and said that moving around made his legs feel 
better.  In fact, the veteran said that his current treatment 
was moving around when his legs were uncomfortable.  He 
denied wearing stockings, saying that they made his legs 
worse.  Regarding his employment, the veteran said he worked 
in the bakery industry and was required to drive and stand 
for long periods of time.  This caused increased fatigue, 
itching and burning in his legs at the end of the day which 
interfered with his job.  The veteran said at home he tried 
not to stand too long and moved around frequently which 
seemed to help "somewhat."  

The February 2005 examiner noted that the veteran did not 
have symptoms of a post thrombophlebitic leg, although the 
left leg tired quicker than the right and had more itching 
and burning than the right.  His symptoms were noted to 
increase after prolonged standing on the left lower 
extremity.  The veteran had mild edema in the left lower 
extremity as compared to the right, and statsis pigmentation 
in the lower third of the let leg.  Eczema was not present.  
The varicose veins in the left lower extremity were both 
visible and palpable.  The temperature and color of the 
veteran's legs were normal.  The examiner diagnosed the 
veteran as having bilateral varicose veins that were 
recurrent, worse in the left lower extremity.  The veteran 
had an incompetent right greater saphenous channel in the 
left lower extremity compared to the right and pools of 
venous distention in the middle third of the medial aspect of 
the left leg that varied in size from 1/16 to 3/8 of an inch 
in size.  From a symptomatic standpoint, the examiner stated 
that the veteran had itching, burning and tingling at the 
left lower extremity at the end of the day after being on his 
feet for a prolonged period of time.  The examiner noted that 
the veteran's varicose veins were much worse in the left 
lower extremity than the right.  He noted the veteran's 
symptoms of itching, burning and tingling in his lower 
extremities at times.  

III.  Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under the present criteria for varicose veins, a 10 percent 
evaluation is warranted for varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation is warranted for persistent 
edema incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation requires persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema and persistent ulceration.  A 100 percent rating is 
warranted when the condition is manifested by massive board-
like edema with constant pain at rest, provided that the 
symptoms are due to the effects of varicose veins.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2005).

A note following Diagnostic Code 7120 provides that the 
evaluations are for involvement of a single extremity and 
that if more than one extremity is involved, each extremity 
is to be separately rated.

Right Lower Extremity

In the veteran's case, despite his contentions, the evidence 
does not support the assignment of disability rating in 
excess of 10 percent for varicose veins of the right lower 
extremity.  The only finding with respect to the veteran's 
right lower extremity during the September 2001 VA 
examination was that of mild varicose veins.  Indeed, his 
diagnosis during that examination of bilateral varicose veins 
was noted to be worse in the left lower extremity than the 
right.  

The veteran was noted in September 2001 to have a well healed 
incision on the medial aspect of his right leg with no keloid 
formation, tenderness or supersensitivity.  The veteran did 
report itching, burning and some swelling, although no edema 
was noted during the examination.  In fact, other than 
findings of recurrent veins above and below the scar on the 
posterior aspect of the veteran's legs, no findings are noted 
with respect to the right leg.  There was no finding of 
edema, stasis pigmentation or eczema in the right leg.  A 
similar result is evident from the February 2005 VA 
examination with respect to the right leg.  That is, the only 
examination finding with respect to the veteran's right leg 
are varicose veins above and below the level of the veteran's 
well-healed scar.  

As noted above, to warrant the next higher rating of 20 
percent rating, the evidence would have to show persistent 
edema, incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema.  38 
C.F.R. § 4.104 (Diagnostic Code 7120) (2005).  In this case, 
edema of the right leg was not found on the examination in 
September 2001, March 2003 or February 2005.  Thus, without 
evidence showing the veteran experiences persistent edema in 
the right leg that is incompletely relieved by elevation of 
the extremity, he is not entitled to a rating higher than 10 
percent under the rating criteria for Diagnostic Code 7120 
for service-connected varicose veins of the right lower 
extremity.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO regarding the severity of his service- 
connected varicose veins of the right lower extremity.  While 
a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under pertinent rating criteria or 
the nature of the service-connected pathology is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Left Lower Extremity

The predominant problems with respect to the veteran's 
varicose vein disability affect his left lower extremity.  
Indeed, both the veteran's complaints and medical records 
repeatedly show that the veteran's varicose veins in his left 
lower extremity are clearly worse than his right lower 
extremity.  The February 2005 VA examiner indicated as much 
by stating that the varicose veins were "much worse" in the 
left than the right.  Varicose veins in this extremity were 
both visible and palpable.  

Turning to the criteria for a 20 percent rating under Code 
7120, the February 2005 examiner noted that the veteran had 
mild edema in his left lower extremity.  Specially, he said 
that mild edema was present in the left leg compared to the 
right.  Moreover, the veteran reported in a June 2005 
statement that there was extreme swelling, fatigue, aching, 
itching, burning and tingling within two hours of standing or 
ambulation.  Thus, although the February 2005 examiner did 
not include swelling in his statement that "[the veteran] 
ha[d] itching and burning and tingling at the left lower 
extremity at the end of the day when he has been on his feet 
for a prolonged period of time", the Board will concede as 
much based on clinical findings of mild swelling during the 
February 2005 VA examination and the veteran's inclusion of 
swelling as one of his symptoms due to prolonged standing.  
As this occurs on a daily basis it is considered to be 
persistent.  Regarding the alleviation of edema, the veteran 
reported in a June 2005 statement that elevation did not 
relieve his symptoms and that hosiery actually made his 
varicose vein disability worse.  However, he did report to 
the February 2005 VA examiner that moving around dissipated 
his discomfort "somewhat."  It is also noteworthy that, as 
indicated in the facts above, the veteran was found to have 
stasis pigmentation in the lower third of the left leg in 
February 2005.

Accordingly, in view of the veteran's persistent edema in the 
left lower extremity that is incompletely relieved by moving 
around, and findings during the February 2005 VA examination 
of stasis pigmentation in the left leg; and, after resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that a higher evaluation, to 20 percent, is warranted for the 
left lower extremity.  

A higher than 20 percent evaluation is not warranted under 
Code 7120 for the veteran's left leg disability based on 
evidence that the veteran's symptoms are at least partially 
relieved by treatment.  That is, the veteran has consistently 
reported that moving around makes his legs feel better.  
Additionally, the examiner noted during the February 2005 
examination that moving around relieved the veteran's 
fatigue, itching, tingling and burning along the course of 
the greater saphenous vein and left lower leg.  Consequently, 
the criteria for a higher rating, to 40 percent, under Code 
7120 is not shown by the evidence.  That is, although the 
veteran's edema in the left lower extremity is persistent and 
is not shown to be relieved to any extent by elevating the 
legs, it is shown to be incompletely relieved by moving 
around and thus more closely approximates the criteria for a 
20 percent rating under Code 7120 than the criteria for a 40 
percent rating.  

Extraschedular Consideration

Lastly, the Board finds that there is no showing that the 
veteran's varicose vein disability of the right and left 
lower extremities has reflected so exceptional or so unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability has not warranted 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Although the February 2005 VA examination report 
notes that this condition affects the veteran's job since it 
involves prolonged standing and driving, there is no 
indication that it markedly interferes with his employment; 
rather, it requires the veteran to move around frequently to 
relieve his symptoms.  Thus, the Board finds that the 
currently assigned ratings of 10 and 20 percent respectively 
for the right and left legs adequately compensate the veteran 
for the severity of his varicose vein disability.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for varicose veins of 
the right lower extremity is denied.

An evaluation in excess of 10 percent, to 20 percent, for 
varicose veins of the left lower extremity is granted; 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


